Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2021

                                     No. 04-20-00129-CV

                                      Guangcun HUANG,
                                          Appellant

                                               v.

                                       Linman CHANG,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-12481
                            Honorable Peter Sakai, Judge Presiding


                                        ORDER

         On October 11, 2021, appellant’s counsel filed an Unopposed Agreed Motion to
Withdraw as Counsel for Guangcun Huang. The motion, which is signed by appellant, states
appellant has agreed to his attorney’s withdrawal and that appellee is unopposed to the requested
relief. The motion also satisfies the requirements of Texas Rule of Appellate Procedure 6.5. See
TEX. R. APP. P. 6.5. Accordingly, we GRANT the motion and ORDER attorney Jessica Lambert
withdrawn as counsel for appellant.



       It is so ORDERED on this 12th day of October, 2021.

                                                                      PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court